Citation Nr: 1019252	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, claimed as breathing problems, nose trouble, 
allergic rhinitis, vasomotor rhinitis, and chronic rhinitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, claimed as lung problems, congestion, 
acute bronchitis, chronic pneumonia, coughs, and 
asbestos/chemical exposure related lung nodule condition.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

5.  Entitlement to service connection for a respiratory 
disorder, claimed as lung problems, congestion, acute 
bronchitis, chronic pneumonia, coughs, and asbestos/chemical 
exposure related lung nodule condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
November 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied reopening the Veteran's 
claims of service connection for memory loss and a 
respiratory disorder as well as reopened and then denied his 
claim for entitlement to service connection for sinusitis.

In July 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of this hearing is associated with 
the claims folder.

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss and entitlement to service connection 
for a respiratory disorder are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a July 2004 rating decision, the RO denied reopening 
the Veteran's claims of service connection for memory loss 
and a respiratory disorder as well as reopened and then 
denied his claim for entitlement to service connection for 
sinusitis; although notified of these denials, the Veteran 
did not initiate an appeal for any of these matters.

3.  None of the new evidence associated with the claims file 
since the July 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sinusitis, or raises a reasonable 
possibility of substantiating the claim for service 
connection for sinusitis.

4.  None of the new evidence associated with the claims file 
since the July 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for memory loss, or raises a reasonable 
possibility of substantiating the claim for service 
connection for memory loss.

5.  New evidence associated with the claims file since the 
July 2004 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a respiratory disorder, or raises a 
reasonable possibility of substantiating the claim for 
service connection for a respiratory disorder.




CONCLUSIONS OF LAW

1.  The July 2004 RO rating decision that denied the 
Veteran's claims for service connection for sinusitis, memory 
loss, and a respiratory disorder is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's July 2004 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for sinusitis have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  As evidence received since the RO's July 2004 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for memory loss have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  As evidence received since the RO's July 2004 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for a respiratory disorder have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denials.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the all issues on appeal.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records, 
private treatment records, and VA treatment records.  
Further, the Veteran submitted multiple statements as well as 
internet information and he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  

Further, a specific VA medical opinion is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
38 C.F.R. § 3.159(c)(4)(iii) (2009).  The available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a)(effective in August 2001).  As the Veteran filed 
his claims to reopen in March 2006, the revised version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A. § 
1117(a)(1), compensation is warranted for a Persian Gulf 
veteran who exhibits objective indications of a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i) (2009).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of an undiagnosed illness or a 
chronic multi-symptom illness include the following:  
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

III.  Factual Background and Analysis

In January, March, and April 1995, the Veteran filed claims 
for service connection for respiratory problems as well as 
memory loss, indicating that the conditions were the result 
of his Persian Gulf War service.

In an August 1995 rating decision, the RO denied entitlement 
to service connection for lung/respiratory problems, sinus 
condition, and memory loss, noting that the record failed to 
show chronic symptoms of the conditions for six or more 
months duration either during service in Southwest Asia or 
manifested to a degree of 10 percent or more within two years 
of the date the Veteran left Southwest Asia.  The first 
indication of the conditions/symptoms at issue was noted to 
be in a January 1995 VA treatment record.

In a January 1997 rating decision, it was noted that the RO 
reviewed the claims under the provisions of All Station Fast 
Letter 96-73 dated July 16, 1996.  The RO denied entitlement 
to service connection for sinusitis, a respiratory condition, 
and memory loss, noting that the Veteran's service treatment 
records as well as a March 1992 VA examination report were 
negative for complaints or findings of the claimed conditions 
while VA treatment notes only detailed complaints of 
decreased memory and concentration.  It was indicated that no 
objective medical evidence of chronic undiagnosed illness 
involving the claimed conditions. 

In a July 2004 rating decision, the RO denied reopening 
claims for entitlement to service connection for memory loss 
and a respiratory condition (claimed as breathing problems, 
lung problems, and congestion), to include as due to an 
undiagnosed illness.  While evidence submitted in connection 
with the claims was new, it did not show that the claimed 
conditions existed.  In addition, the RO reopened and then 
denied the Veteran's claim for entitlement to service 
connection for sinusitis (claimed as nose trouble), to 
include as due to an undiagnosed illness.  Evidence of record 
was noted to show that the condition was not incurred in or 
aggravated by service, that it was related to a structural 
abnormality, that the abnormality was neither occurred in, 
was caused by, or aggravated by service, and that the 
condition was the result of a known clinical diagnosis of 
chronic rhinitis.  

Although notified of these denials, the Veteran did not file 
a substantive appeal concerning any of these determinations.  
As such, the July 2004 rating decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

In multiple March 2006 statements, the Veteran again claimed 
entitlement to service connection for sinusitis (to include 
allergic rhinitis, chronic rhinitis, breathing problem with 
deviated septum, and vasomotor rhinitis), memory loss, and a 
respiratory disorder (to include spot on lung, chronic 
infections, and chronic pneumonia).

This appeal arises from the RO's November 2006 rating 
decision that found new evidence had been submitted to 
warrant reopening the Veteran's claims for service connection 
for sinusitis, memory loss, and a respiratory disorder.  
Thereafter, the RO denied the claims for entitlement to 
service connection on the merits of the medical evidence.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

Sinusitis and Memory Loss

Evidence added to the claims file since the July 2004 denial 
includes statements from the Veteran, his spouse, and his 
representative; lay statements from a fellow service member 
and employer; internet research information; VA treatment 
records dated from August 2004 to February 2008; a May 2007 
VA PTSD examination report; documentation concerning side 
effects of multiple medications; and a July 2009 hearing 
transcript.

VA treatment records detailed treatment for sinus congestion 
(October 2004); maxillary sinus pain, vasomotor rhinitis, and 
acute sinusitis (December 2004); complaints of severe 
headache from chronic sinusitis (January 2005); nasal airway 
obstruction and sleep apnea (April 2005); allergic rhinitis, 
rule out sinusitis (May 2006); and CT scan findings showing 
no sinus disease (January 2007).

In a January 2005 statement, the Veteran's employer reported 
that he observed the Veteran having problems with his memory. 

In March and August 2006 statements, the Veteran complained 
of memory loss caused by severe emotional trauma, breathing 
problems, and rhinitis (allergic, vasomotor, and chronic).  

In a May 2007 VA PTSD examination report, the Veteran 
complained of memory problems.  Mental status examination 
included findings of intact attention as well as unremarkable 
thought process and content.

In his August 2007 substantive appeal, the Veteran contended 
that he suffers from memory loss as a result of medications 
he was prescribed for various service-connected disabilities.  
Thereafter, he submitted documentation concerning side 
effects of multiple medications.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claims for service connection for sinusitis 
and memory loss.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
2004 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claims.  While new evidence of record 
shows that the Veteran has been receiving continued treatment 
for sinusitis, allergic rhinitis, and vasomotor rhinitis as 
well as continues to complain of memory loss related to 
service and/or medications used for treatment of service-
connected disabilities, it does not reflect any competent 
evidence relating these claimed conditions diagnosed post-
service to events during active service or to medications 
used for treatment of service-connected disabilities.

In addition, in considering the Veteran's petition to reopen 
his claim for entitlement to service connection for memory 
loss, the Board observes that he has already been granted 
service connection for post traumatic stress disorder (PTSD).  
The criteria for rating PTSD includes impairment of short-and 
long-term memory as a symptom.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).  Thus, the Veteran in essence is seeking 
service connection for a symptom of a disability for which he 
is already service-connected.  VA is prohibited from 
evaluating the same disability, or the same manifestation of 
a disability, under different diagnostic codes.  38 C.F.R. § 
4.14 (2009).  Therefore, the Board finds that, as a matter of 
law, service connection for memory loss as a separate 
disability may not be granted where the Veteran is already 
service-connected for a disability producing that same 
symptomatology.   Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Statements from the Veteran, his spouse, employer, and 
representative revealed repeated contentions that the Veteran 
suffers from sinusitis and memory loss related to events 
during his active service.  Aside from the fact that these 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims of service 
connection for sinusitis and memory loss has not been 
received.  As such, the requirements for reopening the claims 
are not met, and the July 2004 denial of the claims remains 
final.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A Respiratory Disorder

As discussed above, the record reflects the Veteran 
previously claimed entitlement to service connection for 
respiratory problems.  In August 1995 and January 1997 rating 
decisions, the RO denied service connection for 
lung/respiratory problems and for a respiratory condition, 
respectively.  In a July 2004 rating decision, the RO denied 
reopening a claim of service connection for a respiratory 
condition (claimed as breathing problems, lung problems, and 
congestion).  As the Veteran did not perfect appeals for 
these decisions, they became final.  

In his current March 2006 claim, the Veteran again sought to 
reopen his claim of entitlement to service connection for a 
respiratory disorder, discussing multiple disorders like spot 
on lung, chronic infections, and chronic pneumonia.

A statement regarding the procedural background of this issue 
is required, to include a discussion as to whether the 
Veteran's March 2006 claim should be adjudicated on the 
merits or under the regulations for new and material 
evidence.  

A claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who 
knows what symptoms he is experiencing and that are causing 
him disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability 
based on a sympathetic reading of the material in a pro se 
submission.")  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009)(claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities and that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.); 38 C.F.R. § 3.159(c)(3).  

As a general rule, 38 U.S.C.A. § 7104(b) provides that "when 
a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  Under such 
circumstances, and in the absence of clear and unmistakable 
error, a veteran must submit new and material evidence to 
support any claim for service connection that rests upon the 
same factual basis as an earlier claim that has been denied.  
Based on the legislative history of 38 U.S.C.A. § 7104(b), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), held that the "factual basis" of a claim 
for service connection is the veteran's disease or injury, 
rather then the symptoms of that disease or injury.  In 
addition, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for the purposes of 
section 7104(b), claims that are based upon distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  A claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently because they rest on 
distinct factual bases.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 
199, 204 (2009), that the focus of the analysis must be 
whether the evidence truly amounted to a new claim based upon 
a different diagnosed disease or whether the evidence 
substantiates an element of a previously adjudicated matter.  

In the present case, the Board finds that the Veteran's March 
2006 claim for entitlement to service connection for a 
respiratory disorder, claimed as lung problems, congestion, 
acute bronchitis, chronic pneumonia, coughs, and 
asbestos/chemical exposure related lung nodule condition, 
does not amount to a new claim, as the Veteran's claim is for 
any respiratory disorder based on his description of the 
claim and symptoms and other information including diagnoses.

The Board has kept the scope of the claim broad, as the 
present claim involves the same diagnoses and factual bases 
as were considered in prior decisions.  In addition, evidence 
of any additional diagnosed respiratory disorders did not 
amount to a new claim based upon a different diagnosed 
disease, as this evidence substantiates an element of the 
previously adjudicated matter (the existence of a current 
respiratory disability).  

Thus, the matter currently on appeal has been appropriately 
characterized as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a respiratory disorder (claimed as lung 
problems, congestion, acute bronchitis, chronic pneumonia, 
coughs, and asbestos/chemical exposure related lung nodule 
condition) and the threshold question of whether new and 
material evidence had been received must be addressed.

Evidence added to the claims file since the July 2004 denial 
includes statements from the Veteran, his spouse, and his 
representative; lay statements from a fellow service member 
and employer; internet research information; VA treatment 
records dated from August 2004 to February 2008; 
documentation concerning side effects of multiple 
medications; and a July 2009 hearing transcript.

VA treatment records reflected findings of acute viral upper 
respiratory infection (October 2004); pneumonia versus 
influenza (March 2005); and CT scan findings of left upper 
lobe pulmonary nodule as well as second tiny indeterminate 
nodule in the right upper lobe (July 2005).  In a January 
2006 VA treatment record, a VA nurse detailed findings of 
lung nodule, noting that the Veteran was a lifetime non-
smoker but had some remote exposures to asbestos and chemical 
fumes while in the military that could increase his risk of 
pulmonary complications such as lung cancer.     

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 2004 rating 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished 
facts necessary to substantiate the claim, i.e., the 
existence of a current respiratory disorder as well as an 
indication of a medical relationship between the claimed 
respiratory disorder and active service.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for entitlement to service connection for 
a respiratory disorder.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for entitlement to service 
connection for a respiratory disorder, claimed as lung 
problems, congestion, acute bronchitis, chronic pneumonia, 
coughs, and asbestos/chemical exposure related lung nodule 
condition, is met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for sinusitis, 
claimed as breathing problems, nose trouble, allergic 
rhinitis, vasomotor rhinitis, and chronic rhinitis.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for memory loss.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a respiratory 
disorder, claimed as lung problems, congestion, acute 
bronchitis, chronic pneumonia, coughs, and asbestos/chemical 
exposure related lung nodule condition, and to this extent 
only, the claim is granted.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to a compensable 
evaluation for bilateral hearing loss and entitlement to 
service connection for a respiratory disorder is warranted.

As an initial matter, in reviewing the VA examination report 
from the June 2007 VA audiological examination, the examiner 
did not comment on the effects of the Veteran's hearing loss 
on his occupational functioning and daily activities.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

Findings in both a January 2007 VA audiology evaluation and a 
January 2007 VA audio examination report showed a significant 
change in air and bone conduction thresholds and listed 
diagnoses of profound mixed hearing loss that might be 
significantly improved by medical treatment or surgery.  The 
Board further notes that the Veteran last had a VA 
examination in June 2007 to evaluate his service-connected 
bilateral hearing loss.  Test results obtained during that 
examination were noted to be an invalid indication of the 
Veteran's present hearing loss and inconsistent in both ears.   

During his July 2009 hearing, the Veteran reported that his 
bilateral hearing loss had increased in severity since his 
last examination.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the cumulative record, the AMC/RO 
should arrange for the Veteran to undergo a VA examination at 
an appropriate VA medical facility to determine the current 
severity of his service-connected bilateral hearing loss, to 
include an examination consistent with the Court's holding in 
Martinak.

Concerning his claim of entitlement to service connection for 
a respiratory disorder, the Veteran has asserted that he 
suffers from a respiratory disorder as a result of events 
during his active service, including asbestos, chemical, and 
enviromental exposures.  While service treatment records did 
not reveal treatment for any chronic respiratory or lung 
disorder, service personnel records showed that the Veteran 
was stationed on the USS America during active service from 
August 1988 to November 1991 and received a Southwest Asia 
Service Medal with two bronze stars. 

Post-service VA treatment records reflected treatment for 
multiple respiratory complaints and included July 2005 CT 
scan findings of left upper lobe pulmonary nodule as well as 
second tiny indeterminate nodule in the right upper lobe.  In 
a January 2006 VA treatment record, a VA nurse detailed 
findings of lung nodule, reporting that the Veteran was a 
lifetime non-smoker but had some remote exposures to asbestos 
and chemical fumes while in the military that could increase 
his risk of pulmonary complications such as lung cancer.     

In light of the evidence discussed above, the AMC/RO should 
arrange for the Veteran to undergo an examination to 
determine the nature and etiology of his claimed respiratory 
disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Nashville, Tennessee; however, as the claims file only 
includes treatment records from that facility dated up to 
February 2008, any additional records should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain and 
associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected bilateral hearing loss and 
claimed respiratory disorder.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected bilateral hearing loss 
and claimed respiratory disorder from the 
Nashville VAMC, for the period from 
February 2008 to the present. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA examination with an 
audiologist to ascertain the current 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies are to be performed, and 
a comprehensive recreational and 
occupational history is to be obtained.  
In conjunction with the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is specifically 
requested to fully describe the functional 
effects caused by the Veteran's bilateral 
hearing loss disability.  

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed respiratory disorder.  All 
indicated tests and studies are to be 
performed.  In conjunction with the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed respiratory disorder is 
etiologically related to his period of 
active service, to include claimed in-
service asbestos/chemical fume exposure.  
In doing so, the examiner should 
acknowledge and discuss the comments made 
by the VA nurse in the January 2006 VA 
treatment record as well as the Veteran's 
statements asserting the continuity of 
symptomatology since service as well as 
the nexus between the claimed respiratory 
disorder and events during active service.  
The rationale for all opinions expressed 
should be provided in a legible report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in January 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


